FILED
                             NOT FOR PUBLICATION                            OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LUIS CRUZ ALVAREZ,                          No. 09-73343

               Petitioner,                       Agency No. A099-581-168

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **
                               San Francisco, California

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

       Petitioner Jose Luis Cruz Alvarez, a native and citizen of Mexico, petitions

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s (“IJ”) denial of a motion for continuance regarding his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We deny the petition for review.

      The IJ did not abuse his discretion in denying Alvarez’s motion for a

continuance because Alvarez did not demonstrate good cause. 8 C.F.R. § 1003.29;

see Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (reviewing for

abuse of discretion).

      PETITION FOR REVIEW DENIED.




                                           2